BARNARD, P. J.
This is a motion to dismiss an appeal on the ground that no transcript or bill of exceptions has been filed and that no proceedings are pending for the preparation of the same.  From the certificate of the clerk of the trial court it appears that no bill of exceptions has been settled or filed and no transcript prepared, that no proceeding for the preparation of either is now pending, that an order has been entered by the trial court terminating all proceedings for the preparation of a transcript, and that the time within which proceedings might be instituted for the preparation of a bill of exceptions or a transcript has expired.
The motion is granted and the appeal is dismissed.
Marks, J., and Jennings, J., concurred.